Deen, Presiding Judge.
David L. Clark appeals from his conviction of voluntary manslaughter asserting the general grounds. The appellant left the scene to call emergency medical and police personnel. At first, before he knew that his lover had died, the appellant gave investigators a story that an unknown third party had shot the decedent. However, upon learning of the death of his lover, the appellant informed investigators of the argument, the ensuing fight, and the struggle over the pistol that left his companion dead. The transcript reveals that although the decedent was of male gender, he had held himself out to the public as a woman. Furthermore, the decedent had altered his physical makeup and needed only to have his genitalia medically changed to complete a total transformation. It was noted that the appellant and decedent had lived together for some time as though they were husband and wife. On the morning of the day of the tragedy that gave rise to this case, there was another argument over the decedent turning “tricks” in the couple’s domicile. Held:
We find the general grounds to be without merit. We have reviewed the entire record and find that a rational trier of fact could have reasonably found from the evidence adduced at trial that the defendant was guilty beyond a reasonable doubt. Black v. State, 154 Ga. App. 441 (268 SE2d 724) (1980).

Judgment affirmed.


Banke, J., concurs. Carley, J., concurs in the judgment only.